     Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


MATTHEW B. KEEN,

                                   Plaintiff,

            v.                                                   CASE NO. 20-3005-SAC

RON BAKER, et al.,


                                   Defendants.


                        MEMORANDUM AND ORDER TO SHOW CAUSE

I.   Nature of the Matter before the Court

      Plaintiff Matthew B. Keen, an inmate at Lansing Correctional

Facility (LCF) in Lansing, Kansas, filed this pro se civil action

pursuant to 42 U.S.C. § 1983 alleging his constitutional rights

were violated. He names as defendants former LCF wardens Ron Baker

and Sam Cline; Dr. Larry Bumgardner, who works for Corizon and

provides    medical       services   to     inmates;       and     C.    Hadder,    Corizon

Regional     Director.         Plaintiff     sues      the     defendants      in    their

individual       capacities      only.     The    Court      has   identified       several

deficiencies       in    the    complaint        but   will      allow    Plaintiff    the

opportunity to file an amended complaint on court-approved forms

that cures the deficiencies.

      As   the    factual      background        for   this      complaint,    Plaintiff

alleges    that    between      January     20,     2016     and   January    15,     2019,

Defendants violated his Eighth Amendment right to be free from cruel

and unusual punishment by providing inadequate medical care and

showing deliberate indifference to his serious medical needs. More
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 2 of 11




specifically, Plaintiff contends that during the relevant time, he

suffered from chronic pain in his right knee and right shoulder. He

went to sick call multiple times and received some treatment, but

treatment was at times delayed or denied. On August 1, 2016,

Plaintiff filed a grievance related to the lack of treatment, on

which Defendant Cline declined action. Over the course of 2016 and

2017, Plaintiff attended sick call 11 times to receive treatment

for his knee, shoulder, ankle, neck, and back.

     On December 6, 2017, Plaintiff was approved for a knee sleeve,

but as of February 22, 2018, he had not yet received it. An

electronic medical record dated February 22, 2018 also noted that

“‘muscle   rub    and    Tylenol    orders   were   not   placed.’”    Moreover,

Plaintiff alleges that although his symptoms suggested a torn

meniscus, Defendant Bumgardner “failed to inquire into essential

facts   that     are    necessary   to   make   a   professional      judgment,”

“prevented [Plaintiff] from receiving treatment[,] and/or denied

him access to medical personnel capable of evaluating the need for

treatment.”

     On March 19, 2018, Dr. Stanton recommended that Plaintiff

receive an MRI, but Defendant Hadder denied the recommendation. The

following month, Plaintiff filed a grievance alleging that Corizon

was withholding proper medical care by the denial. Plaintiff asked

for the MRI or to be seen by a different medical provider. The Unit

Team found that no further action was necessary, and Defendant Cline

declined to take further action in June 2018.
      Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 3 of 11




       On August 24,      2018, Plaintiff was diagnosed with a torn

meniscus, but he did not receive the necessary surgical treatment

until January 15, 2019.           After his surgery, Plaintiff filed a

grievance with Defendant Baker alleging he had not received post-

surgical pain medication. Defendant Baker declined to take further

action. Similarly, Plaintiff filed a medication-related grievance

in May 2019, on which Defendant Baker also declined to take further

action.

       In his request for relief, Plaintiff seeks at least $250,000.00

in compensatory damages; at least $250,000.00 in punitive damages;

special damages for future medical care; injunctive relief; and

declaratory relief.

II.    Screening Standards

       Because Plaintiff is a prisoner, the Court is required by

statute to screen his complaint and to dismiss the complaint or any

portion thereof that is frivolous, fails to state a claim on which

relief may be granted, or seeks relief from a defendant immune from

such     relief.    28   U.S.C.    §   1915A(a)   and   (b);   28     U.S.C.   §

1915(e)(2)(B). The Court liberally construes pro se complaints such

as this one and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007). Nevertheless, a pro se litigant must follow the same rules

of procedure as any other litigant. See Green v. Dorrell, 969 F.2d

915, 917 (10th Cir. 1992).

III. Discussion
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 4 of 11




     A.The Complaint

     The    complaint       does   not   separate   Plaintiff’s       claims   into

specific counts. On the portions of the court-approved forms for

stating which “constitutional rights, privileges or immunities have

been violated” and identifying the relevant supporting facts for

Counts I, II, and III, Plaintiff has written “See Attached.”

Attached to the complaint is a document consisting of 19 numbered

paragraphs with no indication which paragraphs relate to which

Count. If Plaintiff chooses to file an amended complaint, he shall

clearly indicate whether he is bringing claims and, if so, which

facts he alleges support each claim.

     B. Relief Sought

     Among other things, Plaintiff seeks injunctive relief, but he

asserts    that   he   is    suing   the    Defendants   in    their   individual

capacities    only.    “Section      1983   plaintiffs   may    sue    individual-

capacity defendants only for money damages and official-capacity

defendants only for injunctive relief.” Brown v. Montoya, 662 F.3d

1152, 1161 n.5 (2011) (citing Hafer v. Melo, 502 U.S. 21, 30, 27

(1991)). Thus, Plaintiff may not seek injunctive relief against

Defendants.

     C.Failure to State a Claim

     When the Court conducts an initial screening of a pro se

complaint, it liberally construes the complaint. See Erickson, 551

U.S. at 94. The Court also accepts all well-pleaded allegations in

the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 5 of 11




Cir. 2006). Even so, “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief,” dismissal

is appropriate. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 558

(2007). Furthermore, a pro se litigant’s “conclusory allegations

without supporting factual averments are insufficient to state a

claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991). The Court “will not supply additional

factual   allegations   to   round   out   a   plaintiff’s   complaint   or

construct a legal theory on plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     The decisions in Twombly and Erickson created a new standard

of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v. Bemis, 500

F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith

v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). Under this

new standard, courts determine whether a plaintiff has “nudge[d]

his claims across the line from conceivable to plausible.” Smith,

561 F.3d at 1098 (quotation marks and citation omitted). “Plausible”

in this context refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath

of conduct, much of it innocent,” then the plaintiff has not met

his or her burden. Robbins, 519 F.3d at 1247 (citing Twombly, at

1974).

          1. Failure to Allege Personal Participation by Defendants

             Cline and Baker
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 6 of 11




       An essential element of a civil rights            claim   against an

individual is that person’s direct personal participation in the

acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Pahls v. Thomas, 718 F.3d 1210,

1226 (10th Cir. 2013) (“[I]t is incumbent upon a plaintiff to

‘identify specific actions taken by particular defendants’ in order

to make out a viable § 1983 . . . claim.”). Conclusory allegations

of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009)(“Because vicarious liability is inapplicable to .

. . § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions,

has violated the Constitution.”). Rather, “to state a claim in

federal court, a complaint must explain what each defendant did to

[the   pro   se   plaintiff];   when   the   defendant   did   it;   how   the

defendant’s action harmed [the plaintiff]; and, what specific legal

right the plaintiff believes the defendant violated.” Nasious v.

Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492

F.3d 1158, 1163 (10th Cir. 2007).

       The only factual allegations directly involving Defendant

Baker and Defendant Cline are that they declined to take action on

Plaintiff’s grievances. An allegation that an official denied a

grievance or failed to respond to a grievance is not sufficient to

show personal participation. See Gallagher v. Shelton, 587 F.3d

1063, 1069 (10th Cir. 2009)(A “denial of a grievance, by itself

without any connection to the violation of constitutional rights
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 7 of 11




alleged by plaintiff, does not establish personal participation

under § 1983.”). Even liberally construing the complaint and taking

all well-pleaded allegations therein as true, Plaintiff has failed

to adequately allege sufficient personal involvement by Defendants

Cline and Baker.

            2. Failure to Adequately Allege a Federal Constitutional

              Violation by Defendants Bumgardner and Hadder

     Relatedly, although Plaintiff has alleged personal

participation by Defendants Bumgardner and Hadder, their alleged

actions actions    do not rise to the level of a plausible § 1983

claim for violation of the Eighth Amendment.

     The Eighth Amendment guarantees a prisoner the right to be

free from cruel and unusual punishments. The United States Supreme

Court has held that an inmate advancing a claim of cruel and unusual

punishment based on inadequate provision of medical care must

establish    “deliberate   indifference   to   serious   medical   needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Boyett v. County of

Washington, 282 Fed.Appx. 667, 672 (10th Cir. 2008)(citing Mata v.

Saiz, 427 F.3d 745, 751 (10th Cir. 2005)).

     The “deliberate indifference” standard has two components: “an

objective component requiring that the pain or deprivation be

sufficiently serious; and a subjective component requiring that

[prison] officials act with a sufficiently culpable state of mind.”

Miller v. Glanz, 948 F.2d 1562, 1569 (10th Cir. 1991); Martinez v.

Garden, 430 F.3d 1302, 1304 (10th Cir. 2005). In the objective
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 8 of 11




analysis, the inmate must show the presence of a “serious medical

need,” that is “a serious illness or injury.” Estelle, 429 U.S. at

104,   105;   Farmer   v.   Brennan,       511   U.S.   825,   834   (1994).    “The

subjective component is met if a prison official knows of and

disregards    an    excessive      risk    to    inmate   health     or    safety.”

Martinez, 430 F.3d at 1304. “[T]he official must both be aware of

facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.”

Id. at 1305 (citing Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th

Cir. 1996)(quotation omitted)). Plaintiff has not alleged facts

that support a plausible claim that either Defendant Bumgardner or

Defendant Hadder acted with a sufficiently culpable state of mind.

       Although Plaintiff argues that Defendant Bumgardner should

have inquired into essential facts, an inadvertent failure to

provide adequate medical care or a negligent diagnosis “fail[s] to

establish the requisite culpable state of mind.” Estelle, 429 U.S.

at 106. “[A] complaint that a physician has been negligent in

diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment.” Id.

       Similarly,    although      Plaintiff      disagreed     with       Defendant

Hadder’s decision to deny an MRI, a mere difference of opinion

between the inmate and medical personnel regarding diagnosis or

reasonable    treatment     does     not     constitute    cruel     and    unusual

punishment. See Estelle, 429 U.S. at 106–07; Handy v. Price, 996

F.2d 1064, 1067 (10th Cir. 1993)(affirming that a quarrel between
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 9 of 11




a prison inmate and the doctor as to the appropriate treatment for

hepatitis did not successfully raise an Eighth Amendment claim);

Ledoux   v.   Davies,     961    F.2d   1536   (10th   Cir.     1992)(Plaintiff’s

contention    that   he    was    denied     treatment    by    a     specialist     is

insufficient to establish a constitutional violation). Where, as

here, the complaint alleges a “series of sick calls, examinations,

diagnoses,    and    medication,”       it   “cannot     be    said    there   was    a

‘deliberate indifference’ to the prisoner's complaints.” Smart v.

Villar, 547 F.2d 112, 114 (10th Cir. 1976). As the United States

Supreme Court explained:

     [A]n inadvertent failure to provide adequate medical care
     cannot be said to constitute “an unnecessary and wanton
     infliction of pain” or to be “repugnant to the conscience
     of mankind.” Thus, a complaint that a physician has been
     negligent in diagnosing or treating a medical condition
     does not state a valid claim of medial mistreatment under
     the Eighth Amendment. Medical malpractice does not become
     a constitutional violation merely because the victim is
     a prisoner.

Estelle, 429 U.S. at 105–106 (footnote omitted).

     Furthermore, delay in providing medical care does not violate

the Eighth Amendment unless there has been deliberate indifference

resulting in substantial harm. Olson v. Stotts, 9 F.3d 1475 (10th

Cir. 1993). In situations where treatment was delayed rather than

denied altogether, the Tenth Circuit requires a showing that the

inmate suffered “substantial harm” as a result of the delay.

Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001); Kikumura

v. Osagie, 461 F.3d 1269, 1292 (10th Cir. 2006). In cases involving
    Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 10 of 11




allegations of missed diagnoses or delayed treatment, plaintiffs

may establish liability by showing:

      a medical professional recognizes an inability to treat
      the patient due to the seriousness of the condition and
      his corresponding lack of expertise but nevertheless
      declines or unnecessarily delays referral, e.g., a family
      doctor knows that the patient needs delicate hand surgery
      requiring a specialist but instead of issuing the
      referral performs the operation himself; (2) a medical
      professional fails to treat a medical condition so
      obvious that even a layman would recognize the condition,
      e.g., a gangrenous hand or a serious laceration; [or] (3)
      a medical professional completely denies care although
      presented with recognizable symptoms which potentially
      create a medical emergency, e.g., a patient complains of
      chest pains and the prison official, knowing that medical
      protocol requires referral or minimal diagnostic testing
      to confirm the symptoms, sends the inmate back to his
      cell.

      Boyett, 282 Fed.Appx. at 673 (quoting Self, 439 F.3d at

1232) (citations omitted)).

      Even taking all of the facts alleged in the complaint as

true, Plaintiff not alleged sufficient facts to support a

plausible claim that Defendant Hadder or Defendant Bumgardner

violated his constitutional rights under the Eighth Amendment.

IV.   Amended Complaint Required

      For the reasons stated herein, it appears that this action is

subject to dismissal in its entirety. The Court grants Plaintiff

the opportunity to file a complete and proper Amended Complaint

upon court-approved forms that cures all the deficiencies discussed

herein.1 In his Amended Complaint, Plaintiff must (1) make clear


1 An Amended Complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not
included in the Amended Complaint are no longer before the court. Plaintiff may
   Case 5:20-cv-03005-SAC Document 7 Filed 07/30/21 Page 11 of 11




whether he brings one count or multiple counts against Defendants;

(2) identify the particular federal constitutional right or rights

he believes Defendants violated; (3) allege sufficient facts to

state a claim of federal constitutional violation and show a cause

of action in federal court; and (4) allege sufficient facts to show

personal participation by each named defendant. If Plaintiff does

not file an Amended Complaint within the given time that cures all

the deficiencies discussed herein, this matter will be decided on

the current deficient complaint.


     IT IS THEREFORE ORDERED that Plaintiff is granted until August

30, 2021 to file a complete and proper Amended Complaint to cure

all the deficiencies discussed herein. The clerk is directed to

send 1983 forms and instructions to Plaintiff.


     IT IS SO ORDERED.

     DATED:    This 30th day of July, 2021, at Topeka, Kansas.




                                    S/ Sam A. Crow

                                    SAM A. CROW
                                    U.S. Senior District Judge




not simply refer to an earlier pleading, and the Amended Complaint must contain
all allegations and claims that Plaintiff intends to pursue in this action,
including those he wishes to retain from the original complaint. Plaintiff must
write the number of this case (20-3005) at the top of the first page of the
Amended Complaint. See Fed. R. Civ. P. Rule 10. He should also refer to each
defendant again in the body of the complaint, where he must allege facts
describing the unconstitutional acts taken by each defendant, including dates,
locations, and circumstances. Plaintiff must allege sufficient additional facts
to show a federal constitutional violation.
